                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

    DANIELLE FERGUS,                                           )
                                                               )
                  Plaintiff,                                   )
                                                               ) Case No. 2:18-cv-02330-JWL-TJJ
    v.                                                         )
                                                               )
    FAITH HOME HEALTHCARE, INC.,                               )
                                                               )
                  Defendant.                                   )

                                    MEMORANDUM AND ORDER

          On March 1, 2019, the Court held an in-person status conference with the parties. After

an informal meeting with counsel and then hearing argument and testimony, the Court issued its

oral ruling denying Defendant Faith Home Healthcare, Inc.’s Motion to Amend the Court’s

Scheduling Order to Enlarge the Time for Defendant to Conduct Defendant’s Rule 35

Examination (ECF No. 59) and denying Defendant Faith Home Healthcare, Inc.’s Motion to

Conduct Defendant’s Rule 35 Examination (ECF No. 63). This order memorializes the Court’s

oral rulings.

     I.   Relevant Background

          Plaintiff filed this employment discrimination and retaliation case on June 19, 2018. She

filed an amended complaint on July 26, 2018, alleging four counts: Counts I and II for

employment disability discrimination and retaliation, respectively, in violation of 42 U.S.C. §

12101 (the Americans with Disabilities Act Amendments Act), Count III for retaliation in

violation of Title VII, and Count IV for retaliation in violation of 42 U.S.C. § 1981.1 Counts I


1
 Defendant moved to dismiss counts I and II of Plaintiff’s original complaint for failure to exhaust her
administrative remedies (ECF No. 4). Plaintiff filed an amended complaint containing the same allegations and
attaching a right to sue letter from the EEOC (ECF No. 9).
and II were based upon Plaintiff’s claimed disabilities of Type I Diabetes and Attention Deficit

Disorder.

          The deadline for completion of Rule 35 examinations was January 31, 2019.2 Defendant

contacted Plaintiff on January 24, 2019 to discuss an extension of the deadline, because the

doctor who was to conduct Plaintiff’s examination was unable to do so until February 4, 2019.

Plaintiff indicated her intent to dismiss the discrimination and retaliation claims related to her

disabilities and her belief that a Rule 35 examination would therefore not be necessary. On

January 25, 2019, Defendant filed its motion for extension of time to conduct its Rule 35

examination of Plaintiff.

          On February 4, 2019, Plaintiff dismissed with prejudice Counts I and II.3 Thus, her only

remaining claims are retaliation in violation of Title VII, and retaliation in violation of 42 U.S.C.

§ 1981. These claims stem from allegations that Defendant retaliated against Plaintiff by

terminating her employment after she reported race discrimination regarding another employee.

Plaintiff alleges that as a result of Defendant’s actions she “has suffered a loss of self-esteem,

humiliation, garden variety emotional distress, and related compensatory damages.”4

          Defendant then filed its motion to conduct a Rule 35 examination on February 11, 2019.

Defendant argued it still needed to conduct the examination for several reasons, including “to

determine the cause of Plaintiff’s insubordination and poor work attendance, including the extent

to which Plaintiff’s psychological condition caused Plaintiff not to report the allege[d]

discriminatory conduct, and the extent to which Plaintiff’s psychological condition caused



2
    See ECF No. 19.
3
    ECF No. 60.
4
  ECF No. 9 at 11, ¶ 83; 13, ¶ 96. See also id. at 13–14 (“Plaintiff requests … back-pay, lost benefits, front-pay,
injunctive relief, compensatory damages, including garden variety emotional distress …”).




                                                           2
Plaintiff to report hearsay statements of discrimination … the extent to which Plaintiff[’]s

allege[d] psychological condition contributed to the factors for which Plaintiff was terminated

from employment; the extent of Plaintiff’s pre-existing injury and whether Plaintiff or her

physicians claim that Plaintiff’s pre-existing injury prevented Plaintiff from reporting, or caused

Plaintiff to report other unverified incidents … and the extent of the allege[d] emotional distress

and the extent to which Plaintiff’s alleged psychological condition(s) affect Plaintiff’s alleged

emotional distress; among other factors.”5 Defendant does not specify any particular

“psychological condition” as the basis for its request. Plaintiff argues she is claiming only

“garden variety” emotional distress damages and has not put her mental state in controversy, and

therefore Defendant is not entitled to a Rule 35 examination.

    II.    Analysis

           Plaintiff cites Kankam v. Univ. of Kan. Hosp. Auth.6 as support for her position. In that

case, the court held that “[g]arden variety emotional distress claims do not place the plaintiff’s

mental condition ‘in controversy’ for the purposes of justifying a mental examination under Rule

35.”7 As opposed to claims for more specific and severe emotional distress, “‘[g]arden variety’

claims include damages for mental anguish, mental distress, emotional pain, anxiety,

embarrassment, humiliation, career disruption, and inconvenience foreseeably flowing from

defendant's actions.”8 The court found that “Rule 35 is consciously designed to be somewhat




5
    ECF No. 63 at 3, ¶ 10.
6
    No. 07-2554-KHV, 2008 WL 4369315 (D. Kan. Sept. 23, 2008).
7
    Id. at *4 (citing Thiessen v. Gen. Elec. Capital Corp., 178 F.R.D. 568, 569 (D. Kan. 1998)).
8
    Id. (citing Owens v. Sprint/United Mgmt. Co., 221 F.R.D. 657, 659 (D. Kan. 2004)).




                                                            3
restrictive to guard against the use of requests for mental examinations as a tool for harassment,

intimidation or delay in what courts have described as ‘garden variety’ cases.”9

            Defendant cites Schlenker v. City of Arvada, Colo.10 to support its position.11 In that case,

the court found that a Rule 35 examination was appropriate because the plaintiff responded to

written discovery and testified that he continued to suffer from stress and his emotional stress

had become more severe over time.12 The court reasoned that the plaintiff had placed his mental

condition in controversy because he “alleged severe emotional distress” as well as “ongoing

emotional distress.”13

            To obtain the court’s permission to conduct a mental examination of Plaintiff, Defendant

must show that Plaintiff’s mental condition is “in controversy” and that “good cause” exists.14 As

previously discussed, “garden variety” emotional distress claims do not place a plaintiff’s mental

condition “in controversy” for purposes of a Rule 35 examination. Here, the Court finds Plaintiff

has alleged only garden variety damages.15 Like in Kankam, she describes her emotional distress

as a loss of self-esteem and humiliation as a result of her termination. She has not alleged severe

emotional distress. She has not stated that she has sought medical treatment or counseling.16 The


9
    Id. at *3.
10
     No. 09-cv-01189-WDM-KLM, 2010 WL 2232356 (D. Colo. June 2, 2010).
11
  Defendant did not cite this case in its briefing but submitted it by email to the Court in advance of the March 1,
2019 hearing.
12
     Schlenker, 2010 WL 2232356 at *6.
13
     Id. at *8.
14
     Kankam, 2008 WL 4369315 at *3.
15
  This case is very different from Schlenker, cited by Defendant. In Schlenker, the plaintiff did not allege mere
garden variety emotional distress. Instead, the plaintiff in that case alleged “severe” emotional distress which he
testified was manifesting itself in a number of significant ways, and the court noted that the damages the plaintiff
sought were related primarily to his emotional distress. Schlenker, 2010 WL 2232356 at *7–8. Notably, the
Schlenker case also is not from the District of Kansas.
16
  Kankam, 2008 WL 4369315 at *4. (finding Plaintiff asserted only garden variety damages even though Plaintiff
had sought minimal medical treatment and counseling related to her emotional distress.




                                                           4
only treating physicians she initially disclosed were her doctors related to her medical conditions

of Type I Diabetes and Attention Deficit Disorder, and neither of those medical conditions is at

issue now that Plaintiff has dismissed her disability discrimination and retaliation claims.

Additionally, Plaintiff has since withdrawn her disclosure of those witnesses.17 Plaintiff has

never alleged any specific emotional harm such as depression and has never asserted a claim for

any emotional distress damages other than garden variety. She does not seek to recover damages

for any future mental health treatment or therapy. Moreover, Plaintiff’s counsel confirmed during

the March 1, 2019 hearing that Plaintiff would not claim at trial that her emotional distress had

manifested itself in any way other than what has already been set out (humiliation and loss of

self-esteem), and that she would stipulate to as much in the pretrial order. Thus, the Court finds

Plaintiff’s mental condition is not in controversy.

          Even if it were, Defendant has failed to show good cause to warrant a Rule 35 exam.

“The majority of courts will not find good cause to require a plaintiff to submit to a medical

examination unless, in addition to a claim for emotional distress damages, one or more of the

following factors is also present: (1) plaintiff has asserted a specific cause of action for

intentional or negligent infliction of emotional distress; (2) plaintiff has alleged a specific mental

or psychiatric injury or disorder, (3) plaintiff has claimed unusually severe emotional distress; (4)

plaintiff has offered expert testimony in support of his claim for emotional distress damages; and

(5) plaintiff concedes that his mental condition is “in controversy” within the meaning of Rule

35(a).”18




17
     ECF No. 64.
18
  Kankam, 2008 WL 4369315, at *5 (citing Phalp v. City of Overland Park, Kan., No. 00–2354–GTV, 2001 WL
1717949, at *2 (D. Kan. 2001)).




                                                    5
          None of the enumerated factors are present in this case. Plaintiff has not asserted a

specific cause of action for intentional or negligent infliction of emotional distress. Plaintiff has

not alleged a specific mental or psychiatric injury or disorder. Plaintiff has not claimed any

unusually severe emotional distress. As previously discussed, Plaintiff has claimed only garden

variety emotional distress damages in the form of loss of self-esteem and humiliation. Plaintiff

has offered no expert testimony in support of her claim for emotional distress damages. And

finally, Plaintiff does not concede, nor does the Court find, that her mental condition is “in

controversy.”

          IT IS THEREFORE ORDERED BY THE COURT that Defendant Faith Home

Healthcare, Inc.’s Motion to Amend the Court’s Scheduling Order to Enlarge the Time for

Defendant to Conduct Defendant’s Rule 35 Examination (ECF No. 59) and Defendant Faith

Home Healthcare, Inc.’s Motion to Conduct Defendant’s Rule 35 Examination (ECF No. 63) are

denied.

          IT IS SO ORDERED.

          Dated March 8, 2019, at Kansas City, Kansas.




                                                                     Teresa J. James
                                                                     U. S. Magistrate Judge




                                                   6
